Case 2:20-ap-01559-ER   Doc 1-11 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                          Exhibit Exhibit H Page 1 of 2




            EXHIBIT H
                                Case 2:20-ap-01559-ER                 Doc 1-11 Filed 08/28/20 Entered 08/28/20 12:06:27                                     Desc
                                                                        Exhibit Exhibit H Page 2 of 2

No      Facility                    Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 1134   St Louise Regional Center               10/9/2018         10/12/2018      10/17/2018 None                    $                  ‐     $                      10,853.93   $ 10,853.93
 2613   St Louise Regional Center              12/18/2017         12/20/2017      12/28/2017            6/11/2018    $             6,536.53   $                      11,792.80   $ 5,256.27
 8644   St Louise Regional Center                4/1/2018          4/11/2018       7/13/2018            8/17/2018    $            14,250.44   $                      16,086.63   $ 1,836.19
11282   St Louise Regional Center               12/3/2017          12/5/2017      12/14/2017            2/15/2018    $             9,107.61   $                      10,234.20   $ 1,126.59
11697   St Louise Regional Center              12/27/2017            1/3/2018      1/10/2018            4/11/2018    $             8,012.42   $                       9,058.83   $ 1,046.41
11766   St Louise Regional Center               12/5/2017          12/8/2017      12/19/2017            1/18/2018    $             8,410.16   $                       9,445.06   $ 1,034.90
11861   St Louise Regional Center              11/16/2018         11/16/2018        4/1/2019            12/5/2018    $                  ‐     $                       1,017.60   $ 1,017.60
12184   St Louise Regional Center              12/21/2017         12/24/2017        1/2/2018            2/12/2018    $             8,290.70   $                       9,251.76   $     961.06
13772   St Louise Regional Center               1/16/2018          1/16/2018       1/29/2018            3/12/2018    $                 9.65   $                         700.21   $     690.56
13963   St Louise Regional Center               1/21/2018          1/27/2018        2/1/2018            3/21/2019    $            16,894.24   $                      17,575.58   $     681.34
15732   St Louise Regional Center               1/30/2018          1/30/2018        1/2/2019              4/8/2019   $                94.55   $                         632.94   $     538.39
20474   St Louise Regional Center                7/5/2018            7/9/2018      7/17/2018            10/8/2018    $            15,089.92   $                      15,397.87   $     307.95
21285   St Louise Regional Center               7/17/2018          7/17/2018       4/25/2019              8/6/2018   $                  ‐     $                         290.26   $     290.26
22829   St Louise Regional Center               7/30/2018            8/1/2018      8/29/2018            7/23/2019    $            11,741.66   $                      11,992.17   $     250.51

                                                                                                                                                                         Total   $ 25,891.96
